NUMBER 13-08-00662-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE UNAUTHORIZED PRACTICE OF LAW COMMITTEE


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

            Before Chief Justice Valdez and Justices Rodriguez and Vela
                         Memorandum Opinion Per Curiam1

        Relator, the Unauthorized Practice of Law Committee, filed a petition for writ of

mandamus and motion for stay in the above cause on November 19, 2008. On November

20, 2008, the Court denied the motion for stay and requested that the real party in interest

file a response to the petition for writ of mandamus. Such response has been duly filed.

        Relator seeks a writ of mandamus to compel Respondent, the Honorable Nanette

Hassette, to set aside an order signed on October 9, 2008, staying the underlying

proceeding for a period of sixty days. Relator contends that the trial court abused its


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
discretion in staying the underlying proceeding, including discovery, based on pending

criminal proceedings against one of the defendants therein.

        As a general rule, the pendency of a criminal investigation, indictment, or other

proceeding does not affect a contemporaneous civil proceeding based on the same facts

or parties, and does not justify abating or staying all discovery in a civil case until resolution

of the criminal matter. See Gebhardt v. Gallardo, 891 S.W.2d 327, 330 (Tex. App.–San

Antonio 1995, orig. proceeding). Rather, in such a case, the proper remedy is an

individually tailored protective order. See, e.g., In re Gore, 251 S.W.3d 696, 700 (Tex.

App.–San Antonio 2007, orig. proceeding).

        Nevertheless, the Court, having examined and fully considered the petition for writ

of mandamus and the response thereto, is of the opinion that relator has not shown itself

entitled to the relief sought given the trial court’s “wide discretion” in managing its docket,

see Clanton v. Clark, 639 S.W.2d 929, 931 (Tex. 1982),2 the short duration of the stay

imposed herein, see generally TEX . CIV. P. 192.4, 192.6, and the fact that two-thirds of the

sixty-day period of stay had already elapsed before relator instituted this original

proceeding. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP.

P. 52.8(a).

                                                                      PER CURIAM


Memorandum Opinion delivered and
filed this the 4th day of December, 2008.




        2
           In the instant case, the trial court granted a “stay” rather than an “abatem ent.” Courts and litigants
often use these term s interchangeably. W hile abatem ent, in a proper case, is a m atter of right, a m otion to
stay is directed to the discretion of the court and the granting or denying of such a m otion will only be reviewed
for an abuse of discretion. See W illiamson v. Tucker, 615 S.W .2d 881, 886 (Tex. Civ. App.–Dallas 1981, writ
ref’d n.r.e.); Evans v. Evans, 186 S.W .2d 277 v. Evans, 186 S.W .2d 277 (Tex. Civ. App.–San Antonio 1945,
no writ). The distinction is not otherwise significant to the analysis herein.